Order, Supreme Court, New York County (Lorraine Miller, J.), entered on or about July 28, 2000, which, in an action by a landlord against a tenant and the Department of Buildings seeking, inter alia, a declaration that the subject apartment is not legal, and cannot be made legal, for residential occupancy, and directing the tenant to vacate the apartment, denied the landlord’s motion for summary judgment, sua sponte dismissed the complaint, and denied the Department of Buildings’ cross motion for summary judgment as moot, unanimously affirmed, without costs.
The IAS Court correctly ruled that in view of the prior, unappealed Civil Court order finding that the subject apartment is covered by the Rent Stabilization Law, the landlord, in seeking a remedy against the tenant, must follow the procedural requirements of that law. Since it appears that the apartment is illegally occupied, we note the availability of an eviction proceeding where the “[o]ccupancy of the housing accommodation by the tenant is illegal because of the requirements of law and the owner is subject to civil or criminal penalties therefor” (Rent Stabilization Code [9 NYCRR] § 2524.3 [c]). Concur— Sullivan, P. J., Andrias, Wallach, Saxe and Friedman, JJ.